 HEINTZ DIVISION,KELSEY-HAYES COMPANY151clerical employees,guards,watchmen,professional and technical em-ployees, and all supervisors as definedin the Act(3)All employees in the St BernardDistrictof Louisiana GasService Go,including inspectors,service operators, and janitors, butexcluding foremen, head meter reader,meter readers, the welder (act-ing as foreman),and all office clerical employees,guards,watchmen,professional and technical employees,and all supervisors as definedin the ActORDERIT Is HEREBY ORDERED that, as the Petitioner has made no showing ofinterest in the Pines (Hammond) District, the petition is dismissedinsofar as it relates to the Pines District[Text of Direction of Elections omitted from publication ]HeintzDivision,Kelsey-HayesCompanyandInternationalUnion,United Automobile,Aircraftand Agricultural Imple-mentWorkersofAmerica (UAW), AFL-CIO, Petitioner.Case No 4 RC-3932 January 14, 1960DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on July 14, 1959, under the di-rection and supervision of the Regional' Director for the FourthRegionFollowing the election, the Regional Director served uponthe parties a tally of ballots which showed that of approximately1,377 eligible voters, 1,299 cast valid ballots, of which 604 were forthe Petitioner, 682 were for the Intervenor, Heintz Employees Union(Independent), and 13 were against the participating labor organiza-tionsThere were seven void ballotsOn July 16, 1959, the Petitioner filed timely objections to conductaffecting the results of the electionIn accordance with the Board'sRules and Regulations, the Regional Director conducted an investiga-tion and on September 14, 1959, issued and served upon the parties hisreport on objections in which he found merit to the objections andrecommended that the election be set aside and a new one directedThe Intervenor and the Employer filed timely exceptions to theRegional Director's reportThe Board has considered the objections, the Regional Director'sReport, and the exceptions thereto, and upon, the entire record in thiscase,finds as follows1The Employer is engaged in commerce within the meaning ofthe Act126 NLRB No 16 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of the Act :All production and maintenance employees, including factory cleri-cals (including shop office clerks, receiving clerks, attendants, store-room clerks, store clerks, production clerks, production schedulers,material clerks, and general office clerks in the material control de-partment, the secretary in the jobbing department), secretaries inthe jobbing, toolroom, shipping and plant engineering, and SecondStreet departments, the metallurigist in the Second Street department,the secretaries in the inspection, cold extrusion, and specialty depart-ments, the stenographer in the Second Street department, and thesafety inspectors, timekeepers, draftsman in the cold extrusion de-partment, janitors, matrons, dispensary attendants, and all employeesin the laboratory department of the Employer's Philadelphia, Penn-sylvania, plant, but excluding all employees in the administrative,sales, purchasing, accounting, mailroom, reception and travel, tele-phone, rate engineering, tool engineering, plant engineering, estimat-ing, and tool estimating departments, draftsmen and designers inSecond Street department, confidential, professional, and technicalemployees, guards, and supervisors as defined in the Act.5.In its objections, the Petitioner contends that the Intervenor,by employing certain nonemployee males to distribute handbills toeligibles urging them to support the Petitioner on the day before theelection, perpetrated a fraud on the employees, and so lowered cam-paign standards that the uninhibited desires of the employees couldnot be determined.The Regional Director's investigation revealedthat a few days prior to the election the Intervenor selected fromamong spectators at a baseball game eight nonemployees males, fiveNegroes and three whites, to distribute handbills to employees at theplant gate on the morning of July 13, 1959. These individuals dis-tributed about 30 handbills bearing the legend : "Vote U.A.W.-C.I.O.-July 14, 1959."There was no identification on the handbillother than the signature of the printer, nor did the distributors wearany identification or in any way indicate that they were employed bythe Intervenor. It is clear, as the Regional Director found, that theIntervenor caused the distribution to be made so as to lead the em-ployees reasonably to believe that it was sponsored by the Petitioner.Without adopting his reasons, we agree with the Regional Director'sconclusion that such conduct warrants setting aside the election. HEINTZ DIVISION, KELSEY-HAYES COMPANY153Although the Board has traditionally declared that its policy is notto police preelection propaganda or methods of campaigning,' wehave not hesitated to do 'so when we have felt that corrective actionwas necessary.Thus, in cases of fraud and trickery when the em-ployees involved are deprived of their ability to recognize propagandafor what it is and thus are deprived for their ability to evaluateproperly the propaganda, we have set elections aside .2 In our opinion,the campaign tactics here employed by the Intervenorare equallypernicious.Such deception, because of the many imponderables in-volved in the selection of a bargaining representative, is fraught withthe possibility of misleading and misdirecting the interests and de-sires of voters in many ways.We believe that the anonymous intru-sion of the Intervenor into the Petitioner's campaign interfered withthe employees' ability to properly evaluate the campaign appealthereby addressed to them and was detrimental to the proper condi-tions for holding a free and fair election.Therefore, to insure thatour elections are conducted under proper laboratory conditions, wehold that the failure of parties in Board elections to identify them-selves as sponsors of campaign propaganda initiated by them consti-tutes groundsfor setting aside the election.This viewcomports withthe standards laid down by Congress in nationalelectionswhich pro-hibit the distribution and publication of campaign propaganda with-out indicating the names of the individuals or groupsresponsible forsuch publication or distribution.'In these circumstances we findmerit in the Petitioner's objection, and we shall therefore set aside theelection and ordera new election 4[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]CHAIRMANLEEDOM took no part in the consideration of the aboveDecision,Order, and Direction of SecondElection.1See, e g ,Lundy Packing Company,124 NLRB 905(and cases cited in footnote 2) ;Paula Shoe Co., Inc.,121 NLRB 673(and cases cited in footnote 4) ,AtlanticMillsServicing Corporation of Cleveland,Inc.,etal, 120 NLRB 1284;Montrose HangerCompany,120 NLRB 88.2 SeeUnited Aircraft Corporation,et al,108 NLRB 52;Sylvania Electric Products,Inc.,119 NLRB 824;Chillicothe PaperCo., 119 NLRB 1263.818 U.S:C A., sec 612(1958).4Contrary to the Intervenor and the Employer we do not consider it important thatthe handbills in question were distributed only to a "few"employees,for we are con-vinced that sufficient employees were affected tohaveimpaired the election atmosphere.SeeUnited Aircraft Corporation, et al., supra,at p. 107.Nor do we consider it materialthat the Petitionerhad opportunity to counteract whatever effects the above type ofcampaigning might have had since we feel that it is difficult,if not impossible,to counter-act campaigning of this type,particularly where, as here,the unidentified handbills weredistributed on the day before the election.Of. Sylvania Electric Products,Inc., supra,at p. 830.As we are of the opinion that the facts and the issues have been adequatelypresented in the Regional Director's report and in the Employer'sand the Intervenor'sexceptions,we do not agree with the Employer and the Intervenor that a hearing isrequired or necessary,and hereby deny their request.